Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45, 61, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10870456. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 includes all of the limitations set forth in claims 45, 61, and 62. In the event, Applicant disagrees with the method claim, claim 62, Examiner notes that in view of Delisle and the mold disclosed therein, it would have been obvious to one of ordinary skill in the art to incorporate a method of making the track as set forth in Delisle with the motivation of more efficiently curing the rubber of the track section (e.g. see Delisle, [0075]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 46, 48, 55, 62, 63, 65, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2275325 to Delisle et al. (“Delisle”).
Regarding claim 45, Delisle discloses a track 22 of traction of a vehicle 10, the track being mountable around a plurality of wheels (24-1, 24-2) for driving and guiding the track around the wheels (as evident from Fig. 1), the track being elastomeric to be flexible around the wheels, the track comprising: - a ground-engaging outer surface 54; - an inner surface 52 opposite to the ground-engaging outer surface (as evident from Fig. 7); and - a plurality of traction projections 57 projecting from the ground-engaging outer surface (see Fig. 3); wherein: the track includes a plurality of layers of elastomeric material forming at least part of the ground-engaging outer surface and the inner surface (see [0070]); and the track includes a plurality of distinct pieces of elastomeric material 41 separate from the layers of elastomeric material before molding of the track (see [0073]), consolidated with at least part of the layers of elastomeric material during the molding of the track (see [0074]), and forming at least part of respective ones of the traction projections (as evident from [0070] to [0075]).

Regarding claim 46, Delisle discloses the track of claim 45, comprising a reinforcement embedded between the ground-engaging outer surface and the inner surface (as evident from [0070)].

Regarding claim 48, Delisle discloses the track of claim 46, the reinforcement is a first reinforcement; and the track comprises a second reinforcement embedded between the ground-engaging outer surface and the inner surface and spaced from the first reinforcement in a thickness-wise direction of the track (as evident from [0070] disclosing a layering of plurality of reinforced fabric sheets).

Regarding claim 55, Delisle discloses the track of claim 45, wherein: the traction projections are arranged in a plurality of traction-projection rows that are spaced apart in a longitudinal direction of the track; and a pattern of the traction projections repeats at every two or more of the traction- projection rows (e.g. as evident from Fig. 3).

Regarding claims 62 and 63, Delisle discloses the track as set forth in the above rejection for claim 45 and 46 respectively further disclosing a method of making the track in a mold 80 including the same limitations discussed for claim 45. 

Regarding claim 65, Delisle discloses the method of making the track of claim 63 further including the limitations as set forth in the rejection of claim 48 above.

 Regarding claim 72, Delisle discloses the method of making the track of claim 62 further including the limitations as set forth in the rejection of claim 55 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47, 49, 50, 54, 64, 66, 67, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delisle in view of US 20110074210 to Paradis.

Regarding claim 47, Delisle discloses the track of claim 46, but does not disclose that the reinforcement is a plurality of transversal stiffening rods extending transversally to a longitudinal direction of the track and spaced apart in the longitudinal direction of the track. Paradis discloses transversely extending stiffening rods (e.g. 124, Figs. 15-16). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the track.

Regarding claim 49, Delisle discloses the track of claim 48, wherein: the second reinforcement is a reinforcing fabric (as evident from [0070]) but does not disclose that the first reinforcement is a plurality of transversal stiffening rods extending transversally to a longitudinal direction of the track and spaced apart in the longitudinal direction of the track.  Paradis discloses transversely extending stiffening rods (e.g. 124, Figs. 15-16). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the track.

Regarding claim 50, Delisle discloses the track of claim 45, but does not expressly disclose that a ratio of (i) a height of each traction projection of the traction projections over (ii) a thickness of the track from the ground-engaging outer surface to the inner surface is at least 15. Paradis discloses a wide ranging variety of thicknesses of the track from 0.170 inches to 0.25 inches ([0040]). Paradis further discloses a wide variety of thicknesses for a traction projection ranging from 0.70 inches to at least 3 inches ([0046]). Accordingly, Paradis discloses a ratio of between 2.8 to 17.6. As such, it would have been obvious to one of ordinary skill in the art to obtain such a thickness ratio with the motivation of optimizing the strength of the track based on variables such as reinforcement means and further dimensions of the projections among other variables.

Regarding claim 54, Delisle discloses the track of claim 45, but does not expressly disclose that the tack has a thickness of no more than 0.2 inches. Paradis discloses a wide ranging variety of thicknesses of the track from 0.170 inches to 0.25 inches ([0040]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of adapting the thickness based on the extent of reinforcements and desired height ratios, thus achieving a balance between weight and strength. 

Regarding claims 64 and 66, Delisle discloses the method of making the track of claims 63 and 65 respectively wherein: the second reinforcement is a reinforcing fabric (as evident from [0070]) but does not disclose that the first reinforcement is a plurality of transversal stiffening rods extending transversally to a longitudinal direction of the track and spaced apart in the longitudinal direction of the track.  Paradis discloses transversely extending stiffening rods (e.g. 124, Figs. 15-16). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the track.

Regarding claim 67, Delisle discloses the method of making the track of claim 62 and further including the limitations discussed above in the rejection of claim 50 with the same motivation provided. 

Regarding claim 71, Delisle discloses the method of making the track of claim 62 and further including the limitations discussed above in the rejection of claim 54 with the same motivation provided. 

Claim(s) 52, 53, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delisle in view of WO 2014155364 to Pard.

Regarding claim 52 and 53, Delisle discloses the track of claims 45, but does not expressly disclose a height of each traction projection of the traction projections is at least 3.5 inches. Pard discloses such ([00100]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing traction of the track (e.g. see [00101]). 

Regarding claims 69 and 70, Delisle discloses the method of making the track of claim 62 and further including the limitations discussed above in the rejection of claim 52 and 53 with the same motivation provided. 

Claim(s) 51 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delisle in view of Pard and Paradis

Regarding claim 51, Delisle discloses the track of claim 45, but does not expressly disclose that a ratio of (i) a height of each traction projection of the traction projections over (ii) a thickness of the track from the ground-engaging outer surface to the inner surface is at least 20. Pard discloses a wide ranging variety of heights of the traction projection up to four inches (see [00100]). Further, Paradis discloses a wide ranging variety of thicknesses of the track from 0.170 inches to 0.25 inches ([0040]) with various heights of the traction projections (see [0046]; also see [0060]). Thus, it would have been obvious to incorporate both the teachings of Pard and Paradis with the motivation of increasing traction of the track and optimizing the strength of the track based on variables such as reinforcement means and further dimensions of the projections among other variables.

Regarding claim 68, Delisle discloses the method of making the track of claim 62 and further including the limitations discussed above in the rejection of claim 51 with the same motivation provided. 

Claim(s) 45, 56-60, 61, 62, and 73-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paradis in view of Delisle.
Regarding claim 45, Paradis discloses a track 112 of traction of a vehicle 111 the track being mountable around a plurality of wheels (as evident from Fig. 14) for driving and guiding the track around the wheels (as evident from Fig. 14), the track being elastomeric to be flexible around the wheels (see [0038]), the track comprising: - a ground-engaging outer surface 117; - an inner surface 115 opposite to the ground-engaging outer surface (as evident from Fig. 7); and - a plurality of traction projections 120 projecting from the ground-engaging outer surface (see Fig. 6-8); wherein: the track includes elastomeric material forming at least part of the ground-engaging outer surface and the inner surface (see [0038]); but does not expressly set forth that the elastic material includes (i) a plurality of layers of elastomeric material or (ii) that the track includes a plurality of distinct pieces of elastomeric material separate from the layers of elastomeric material before molding of the track consolidated with at least part of the layers of elastomeric material during the molding of the track, and forming at least part of respective ones of the traction projections. However, Delisle discloses (i) a plurality of layers of elastomeric material (see [0070]) and (ii) that the track includes a plurality of distinct pieces of elastomeric material 41 separate from the layers of elastomeric material before molding of the track (see [0073]) consolidated with at least part of the layers of elastomeric material during the molding of the track (see [0074]), and forming at least part of respective ones of the traction projections (as evident from [0070] to [0075]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of more efficiently curing the rubber of the track section (e.g. see Delisle, [0075]).

Regarding claim 56, Paradis in view of Delisle discloses the track of claim 45 wherein: the track comprises a plurality of holes extending from the ground-engaging outer surface to the inner surface (wherein the holes are not enumerated but evident from Fig. 6-8); and central ones of the traction projections (i.e. as evident from Fig. 6, center 120) are located between respective ones of the holes in a widthwise direction of the track (wherein the holes are not enumerated but evident from Fig. 6-8).

Regarding claim 57, Paradis in view of Delisle discloses the track of claim 45 wherein: the track comprises a plurality of holes extending from the ground-engaging outer surface to the inner surface (wherein the holes are not enumerated but evident from Fig. 6-8); central ones of the traction projections are located between respective ones of the holes in a widthwise direction of the track (i.e. as evident from Fig. 6, center 120); and lateral ones of the traction projections are located between the holes and lateral edges of the track in the widthwise direction of the track (i.e. as evident from Fig. 6, lateral projections 150, 152).

Regarding claim 58-60, Paradis in view of Delisle discloses the track of claim 45 further including drive/guide lugs on the inner surface in at least four rows (as evident from Fig. 6-8, in as much as such is shown by Applicant in Fig. 5 of the instant application).

Regarding claim 62, Paradis in view of Delisle discloses a method of making the track including the mold 80 of Delisle as disclosed in the above alternative rejection of claim 45 with the same motivations provided. 

Regarding claims 73-77, Paradis in view of Delisle discloses the method of making the track of claim 62 and further including the limitations discussed above in the rejection of claims 56-60 respectively with the same motivation provided.

Regarding claim 61, Paradis discloses a track 112 of traction of a vehicle 111, the track being mountable around a plurality of wheels for driving and guiding the track around the wheels (as evident from Fig. 14), the track being elastomeric to be flexible around the wheels (see [0038]), the track comprising: - a ground-engaging outer surface 117; - an inner surface 115 opposite to the ground-engaging outer surface (as evident from Fig. 7); - a plurality of traction projections 120 projecting from the ground-engaging outer surface (see Fig. 6-8); and - a plurality of transversal stiffening rods 124 (see [0048]) extending transversally to a longitudinal direction of the track and spaced apart in the longitudinal direction of the track (see Figs. 15, 16) and embedded into the elastomeric material (e.g. see [0029], Figs. 15, 16); and Paradis further discloses a wide ranging variety of thicknesses of the track from 0.170 inches to 0.25 inches ([0040]). Paradis further discloses a wide variety of thicknesses for a traction projection ranging from 0.70 inches to at least 3 inches ([0046]). Accordingly, Paradis discloses a ratio of between 2.8 to 17.6 (also see [0060]). 
Paradis does not disclose details of the elastomeric material as claimed. However, Delisle discloses a track includes a plurality of layers of elastomeric material forming at least part of the ground-engaging outer surface and the inner surface (see [0070]); reinforcements embedded between respective ones of the layers of elastomeric material (see [0070]); the track includes a plurality of distinct pieces of elastomeric material 41 separate from the layers of elastomeric material before molding of the track (see [0073]), consolidated with at least part of the layers of elastomeric material during the molding of the track (see [0074]), and forming at least part of respective ones of the traction projections (as evident from [0070] to [0075]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of more efficiently curing the rubber of the track section (e.g. see Delisle, [0075]).
Related Prior Art
Examiner also cites US 5713645 providing for the multiple holes on either side of a center protrusion with lateral protrusions on the outer sides of the holes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617